                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

  UNITED STATES OF AMERICA                                )
                                                          )
             v.                                           )              2:20-CR-48-001
                                                          )              JUDGE GREER
  CODY PAUL HYATT                                         )

                                    U.S.S.G. § 3E1.1(b) MOTION

        NOW COMES the United States of America, by and through the United States Attorney

 for the Eastern District of Tennessee, and pursuant to U.S.S.G. § 3E1.1(b) states that the defendant

 has assisted authorities by timely notifying the United States of his intention to enter a guilty plea,

 thereby permitting the United States to avoid preparing for trial and permitting the United States

 and the Court to allocate their resources efficiently.

                                                          Respectfully submitted,

                                                          FRANCIS M. HAMILTON III
                                                          Acting United States Attorney


                                                By:       s/ J. Gregory Bowman
                                                          J. GREGORY BOWMAN
                                                          Assistant U.S. Attorney
                                                          220 West Depot Street, Ste. 423
                                                          Greeneville, TN 37743
                                                          (423) 639-6759
                                                          BPR# 017896
                                                          Greg.Bowman@usdoj.gov




Case 2:20-cr-00048-JRG-CRW Document 32 Filed 06/21/21 Page 1 of 1 PageID #: 90
